Citation Nr: 0920539	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident (stroke).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1955 
to December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for a stroke due to biological hazard exposure.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

A November 1957 letter of commendation shows that while he 
was in service, the Veteran redeveloped a device for studying 
the infectivity and virulence of microorganisms.  This device 
was called the Henderson apparatus Model No. 3.  The Veteran 
served in the Safety Division and Engineering Research 
Division at Fort Detrick in Frederick, Maryland.  In October 
1975, the Veteran suffered a stroke.  The Veteran is claiming 
that the stroke was caused by exposure to biological agents.  

A November 2006 letter from the Veteran's treating physician, 
Dr. J.F., suggests that his stroke was related to service.  
This letter states: 

After reviewing some occupational information with 
him, I feel that his years of service and exposure 
in Frederick, Maryland working with biological 
warfare development materials is at least as 
likely, as if not (sic) the total result of his 
stroke, this has prevented him from working since 
the age of 42 (sic).  He was left completely 
disabled since that time with entire right side 
weakness and impairment of speech and mental 
acuity.  

No other records are available from this physician.  No 
attempts have been made to obtain the Veteran's treatment 
records from this treating physician.  

A September 2007 memorandum from the RO shows that the 
Veteran's original service treatment and personnel records 
are unavailable.  The Veteran did provide several personnel 
records, all which relate to his work on the Henderson 
apparatus.  He provided one service treatment record; a 
certificate stating the Veteran had glycosuria and likely had 
a low renal threshold for glucose.  Private medical records 
from the Veteran's October 1975 hospitalization for a stroke 
reflect that he had renal glycosuria as a child but 
apparently did not exhibit diabetes at service entry.  

In a May 2009 informal hearing presentation, the 
representative stated that in light of VA's heightened duty 
to assist where service treatment and personnel records are 
unavailable the Board should remand the case to obtain 
unclassified information from the service department 
regarding evidence that might support the Veteran's claim and 
for a VA examination.  The Board agrees that a remand is 
warranted.  Additionally, a review of the file shows that in 
his November 2006 claim, the Veteran mentioned that he was 
granted Social Security Administration disability benefits as 
a result of his stroke in 1975.  These records should be 
obtained, if possible.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Attempt to obtain medical records from 
Dr. J.F., whose contact information is 
listed in a November 2006 letter.  All 
efforts to obtain these records should be 
fully documented.  If the records are not 
available, a negative response should be 
associated with the file.  

2. Request all records related to the 
Veteran's claim for Social Security 
benefits from the SSA, including all 
medical records and copies of all 
decisions or adjudications.  All efforts 
to obtain these records should be fully 
documented.  If the records are not 
available, a negative response should be 
associated with the file.  

3. Contact the National Personnel Records 
Center (NPRC) and ask for an assessment of 
the Veteran's exposure to hazardous 
materials while he worked in the Safety 
Division and Engineering Research Division 
at Fort Detrick in Frederick, Maryland 
from December 1955 to December 1957.  

4. After the above development is completed, 
schedule the appellant for a VA examination 
to determine the nature, extent, and 
etiology of his stroke residuals.  The 
claims folder and a copy of this remand must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  

The examiner should indicate whether there 
is a 50 percent probability or greater that 
the Veteran's stroke and its residuals are 
related to service.  The examiner should 
specifically address the November 2006 
letter and opinion given by the Veteran's 
treating physician.  The rationale for all 
opinions must be provided.  If no opinion 
can be given without resorting to 
speculation, the examiner should state the 
reasons why no opinion may be given.  

5. Re-adjudicate the issue of entitlement 
to service connection for residuals of a 
stroke.  If the decision remains in any 
way adverse to the Veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

